Case 7:20-cv-06934-VB Document 8 Filed 11/10/20 Page 1of1

 

   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
om mm ot a 0 0 wo ---- oe me et 8h a a SK

 

JONATHAN OLIVER, . 1 EP Col esto
Plaintiff, es
Vv, : ORDER
ARMY WEST POINT ATHLETIC ; 20 CV 6934 (VB)
ASSOCIATION, ;
Defendant.
voce ceeeneneeeeeeeee _ a x

 

On November 9, 2020, defendant moved to dismiss the complaint. (Doc. #6).

Accordingly, it is hereby ORDERED that, by no later than November 20, 2020, plaintiff
must notify the Court by letter whether he (i) intends to file an amended complaint in response to
the motion to dismiss, or (ii) will rely on the complaint that is the subject of the motion to
dismiss.

If plaintiff elects not to file an amended complaint, the motion will proceed in the regular
course, and the Court is unlikely to grant plaintiff a further opportunity to amend to address the
purported deficiencies made apparent by the fully briefed arguments in defendant’s motion.

See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 190 (2d Cir. 2015)
(leaving “unaltered the grounds on which denial of leave to amend has long been held proper,
such as undue delay, bad faith, dilatory motive, and futility’); accord FS Capital v. Pappas, 856
F.3d 61, 89-90 (2d Cir. 2017). The time to file opposing and reply papers shall be governed by
the Federal Rules of Civil Procedure and the Local Civil Rules, unless otherwise ordered by the
Court.

If plaintiff elects to file an amended complaint, he must file the amended complaint by no
later than 14 days after notifying the Court of his intent to do so. Within 21 days of such
amendment, defendant may either: (i) file an answer to the amended complaint; or (ii) file a
motion to dismiss the amended complaint; or (iii) notify the Court by letter that it is relying on
the initially filed motion to dismiss.

Dated: November 10, 2020
White Plains, NY
SO ORDERED:

\ulut

Vincent L. Briccetti
United States District Judge

 

ONICALLY WILE

 

af ie

B
